Citation Nr: 0007596	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-00 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a mass on the 
palate.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1992.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran requested a hearing before a member of the Travel 
Board on his substantive appeal of January 1994.  He did not, 
however, report to his Travel Board hearing scheduled for 
January 30, 1996.  The RO rescheduled him for a Travel Board 
hearing on August 8, 1996, but he requested that it be 
postponed.  The hearing was rescheduled for April 21, 1997, 
but he again requested that it be postponed.  The RO 
rescheduled him for a hearing on June 10, 1999.  There is no 
indication that the hearing was held, and the RO rescheduled 
him for another hearing on November 2, 1999.  By letter sent 
in September 1999, the RO informed the veteran that if he did 
not appear to the November 2, 1999 hearing, it would be 
considered that his request for a Travel Board hearing was 
withdrawn.  As he did not appear at the hearing on November 
2, 1999, his claim is properly before the Board.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
of a current diagnosis of a hiatal hernia.

2.  The veteran has not presented competent medical evidence 
of a current diagnosis of a mass on the palate.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a mass 
on the palate is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran believes that he has a hiatal hernia and a mass 
on his palate that developed during service and should be 
service connected.  The preliminary issue before the Board is 
whether the veteran has presented well-grounded claims for 
service connection.  A veteran who submits a claim for 
benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  He must present competent medical 
evidence of a current disability.  He must produce medical 
or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In this case, the veteran was examined by the VA in August 
1992 and an upper GI series was performed.  According to the 
report, there was no evidence of obstruction in the 
esophagus.  The stomach was normal in size and shape and the 
veteran's swallowing function was normal.  The veteran did 
not have a filling defect or ulcer crater and the duodenal 
bulb distended normally.  The radiologist's impression was a 
negative upper GI series.  During the general medical 
examination, the VA examiner diagnosed a number of 
conditions, but none of them was a hiatal hernia.  The 
examiner also did not diagnose a mass on the veteran's 
palate.

During the veteran's RO hearing in September 1994, he stated 
that the upper GI series consisted of swallowing Barium to 
monitor his swallowing function. The veteran said that the 
endoscope revealed that the valve at the top of his stomach 
was not closing properly.  However, as stated above, the 
examiner did not include any disorder in his report.  The 
veteran has stated that the August 1992 examination was 
further deficient in that the VA examiner did not see the 
mass at the top of his esophagus.  The veteran has indicated 
that this mass is plain to see and that the examiner should 
have diagnosed its existence.  However, the veteran is a 
layperson.  Although the veteran clearly believes that he has 
a hiatal hernia and a mass on his palate, he is not qualified 
to offer an opinion regarding questions requiring medical 
determinations.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  Because there is no other medical evidence 
associated with the claims file concerning a hiatal hernia or 
a mass on his palate, the veteran's own contentions are the 
only indication regarding the existence of these conditions.  
Thus, his claims must be denied.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997).

Essentially, the veteran believes that he has been unfairly 
treated because the VA examiner in August 1992 did not make 
correct diagnoses regarding a hiatal hernia and a mass on his 
palate.  However, the Board may not substitute its own 
medical judgment over a medical professional's judgment who 
had the benefit of examining the veteran in person.  In this 
regard, the U.S. Court of Appeals for Veterans Claims has 
admonished the VA to be guided by medical expertise and not 
to substitute its own judgment concerning medical 
determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to those claims.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of any additional 
relevant evidence that could serve to make his claims well 
grounded.  Thus, the VA has no additional duty under 
38 U.S.C.A. § 5103(a) (West 1991) to notify him of the 
evidence required to complete his application for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claims and to explain 
why the current attempts fail.



ORDER

A well-grounded claim having not been submitted, service 
connection for a hiatal hernia is denied.

A well-grounded claim having not been submitted, service 
connection for a mass on palate is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

